DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/15/2021 to the Office Action mailed on 09/15/2020 is acknowledged.
 
Claim Status
Claims 1-7, 10, 11, and 13-23 are pending. 
Claims 8, 9, 12 were previously canceled.
Claims 1-7, 10, 11, and 13-23 have been examined.
Claims 1-7, 10, 11, and 13-23 are rejected.
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection is reiterated from the previous Office Action.
Claims 1-7, 10, 11 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 6340698 B1, Published 01/22/2002) in view of Rudolf (US Patent 5813416, Published 09/29/1998) and Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013).
The claims are directed to a method treating a fungal infection comprising topically administering to the mucosal surface of the vagina an oral itraconazole solution comprising 10mg/ml of itraconazole, propylene glycol, cherry flavor, hydrochloric acid, sodium saccharin, sorbitol, and purified water. The claims are further directed to the pH of the solution being about 2. The claims are further directed to the oral solution being diluted such that the amount of itraconazole solution is present in an amount of 1ml to 20ml and/or the diluent is present in an amount of 1L to 2L. The claims are further directed to itraconazole oral solution is mixed with a second solution comprising a second antifungal agent. The claims are further directed to the application is done by a spray.
Porat teaches a lubricating composition comprising chlorhexidine, methylparaben, propylene glycol, glycerine, CMC or HEC and water (diluent) (prior art claim 1 and 13). The composition may 
Porat lacks a teaching wherein the fungicide is itraconazole and the flavor is cherry or caramel flavor.
Rudolph teaches itraconazole is a fungicide (prior art claim 4).
Carter et al. teach a personal lubricant (title) that can be used as a vaginal moisturizer or personal lubricant for use prior to sexual intercourse (paragraph 0025). Naturally occurring or artificial flavoring is added to the solution lubricant, to enhance the flavor of the solution, like cherry or orange flavors (paragraph 0053).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute itraconazole for the methyl paraben in the composition of Porat and have a reasonable expectation of success. One would have been motivated to do so since the teachings of Porat and Rudolph indicate that they are functional equivalents that can be substituted for the other. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the cherry flavor taught by Carter et al. in the composition of Porat and have a reasonable expectation of success. One would have been motivated to do so since Carter et al. teach that such flavors can be added to personal lubricants for application to the vaginal mucosa and Porat teaches that the composition may comprise a flavor.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to arrive at the instantly claimed amounts of itraconazole and diluent and have a 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

This rejection is reiterated from the previous Office Action.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 6340698 B1, Published 01/22/2002) in view of Rudolf (US Patent 5813416, Published 09/29/1998) and Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013) as applied to claims 1-7, 10, 11 and 13-21  above, and further in view of Asculai et al. (US Patent 6159955, Published 12/12/2000).
The claims are further directed to the composition comprising diclofenac sodium.
The teachings of Porat, Rudolf, and Carter et al. are discussed above. 
Porat, Rudolf, and Carter et al. do not teach composition comprising diclofenac sodium.
Asculai et al. teach treatment of inflammatory ulceration of the vaginal mucosa comprising applying an amount of diclofenac sodium (column 5, lines 26).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add diclofenac sodium to the composition of Porat and have a reasonable expectation of success. One would have been motivated to do so since in order to treat inflammation of 
Response to Applicant’s Arguments
With regard to the rejections of 1-7, 10, 11 and 13-21 under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 6340698 B1, Published 01/22/2002) in view of Rudolf (US Patent 5813416, Published 09/29/1998) and Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013) and the rejection of claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 6340698 B1, Published 01/22/2002) in view of Rudolf (US Patent 5813416, Published 09/29/1998) and Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013) as applied to claims 1-7, 10, 11 and 13-21  above, and further in view of Asculai et al. (US Patent 6159955, Published 12/12/2000), Applicant argues that the fungicide of Porat are directed to treatment of fungal infections associated with AIDS and the mucosal membrane of the vagina, whereas the Rudolf teaches that itraconazole is a fungicide for application to nails and callouses. Applicant asserts that given there different uses the fungicides of Porat and Rudolf are not functional equivalents. Applicant’s argument has been fully considered but found not be persuasive. Porat teaches that preferred fungicide is methyl paraben but “other known and approved fungicides may also be used in appropriate doses” (paragraph 0035). Therefore, Porat would guide one of ordinary skill in the art at the time of the instant invention to other fungicides. The intended use of the fungicide is not the reason that the are functional equivalents. The fact that the prior art teaches that itraconazole is fungicide (it function) renders it an alternative to other fungicides such as those taught by Porat. Therefore, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALI SOROUSH/Primary Examiner, Art Unit 1617